UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY
DAX, INC., : Hon. Joseph H. Rodriguez
Plaintiff, '
Civil Action No. 17-13033
v.

SOUTHERN RAII..ROAD OF NEW :
JERSEY, et. al., : OPINION

Defendants.

This matter comes before the Court on Defendants’ Motion to Dismiss Count I of
the Complaint Asserting Fraud. Plaintiff Dax, Inc. is in the business of performing
mechanical and electric repairs, maintenance, and testing, in matters usually related to
railway equipment I_d. at ‘|Hl 2, 9. Defendant Southern New Jersey Rail Group
(“SNJRG”) is managed by its principal, Defendant Bornbardier Transportation
(Holdings) USA, Inc. (“Bombardier”). Bombardier handled the relevant contract issues
in this matter on behalf of the SNJRG. I_d. at ‘|Hl 6, 30.

According to the Complaint, Defendants promised to use Dax as a subcontractor
for $530,000 of work per year, over the course of iifteen years, on a project associated
with New Jersey Transit (“NJT”). I_d. at ‘l|‘ll 20-24, 26. Dax then began the task of
preparing a workforce to handle the anticipated work. The focus on preparing to handle
the promised sub-contract caused Dax to forgo other business opportunities I_d. at il 25.
Defendant was awarded the contract by NJT with a start date of March 14, 2015. I_d. at 1|
27. Plaintiff claims that the award to Defendants was issued in part on reliance that
Defendants intended to use Dax to complete the work. However, Plaintiff claims that

instead of using it to perform the work as promised, Defendants did most of the work

l

itself. Plaintiff alleges live causes of action sounding in fraud and breach of contract.
Defendants move pursuant to Fed. R. Civ. P. 12 (b) (6) to dismiss only Count I, which
asserts a claim of fraud.

Federal Rule of Civil Procedure 12(b)(6) allows a party to move for dismissal of a
claim based on “failure to state a claim upon which relief can be granted." Fed. R. Civ.
P. 12(b)(6). A complaint should be dismissed pursuant to Rule 12(b)(6) if the alleged
facts, taken as true, fail to state a claim. Fed. R. Civ. P. 12(b)(6). When deciding a
motion to dismiss pursuant to Rule 12(b)(6), ordinarily only the allegations in the
complaint, matters of public record, orders, and exhibits attached to the complaint, are
taken into consideration.1 E Chester Count_y Intermediate Unit v. Pa. Blue Shield, 896
F.2d 808, 812 (3d Cir. 1990). It is not necessary for the plaintiff to plead evidence
Bogosian v. Gqu Oil Corp., 561 F.2d 434, 446 (3d Cir. 1977). The question before the
Court is not whether the plaintiff will ultimately prevail. Watson v. Abington jl`wp., 478
F.3d 144, 150 (200'7). Instead, the Court simply asks whether the plaintiff has
articulated "enough facts to state a claim to relief that is plausible on its face.” M
Corp. v. Twombly, 550 U.S. 544, 570 (2007).

In order to state a claim for fraud under New Jersey law, a plaintiff must allege
(1) a material misrepresentation of fact; (2) knowledge or belief by the defendant of its
falsity; (3) intention that the other person rely on it; (4) reasonable reliance thereon by

the other person; and (5) resulting damage Frederico v. Home Depot, 507 F.3d 188,

 

1“Although a district court may not consider matters extraneous to the pleadings, a
document integral to or explicitly relied upon in the complaint may be considered
without converting the motion to dismiss into one for summary judgment.” LJ_._§_._
Express Lines. Ltd. v. Higgins, 281 F.3d 383, 388 (3d Cir. 2002) (internal quotation
marks and citations omitted) (emphasis deleted).

200 (3d Cir. 2007) (citing Gennari v. Weichert Co. Realtors, 148 N.J. 582, 691 A.2cl 350,
367-368 (N.J. 1997). Misrepresentation and reliance are the hallmarks of any fraud
claim. Banco Pooular North America v. Gandi, 184 N.J. 161, 876 A.2d 253, 261 (N.J.
2005).

The pleading requirements for fraud, however, are more stringent and receive
greater scrutiny on a motion to dismiss. Rule 9(b) provides that “[i]n alleging fraud or
mistake, a party must state with particularity the circumstances constituting fraud or
mistake. Malice, intent, knowledge, and other conditions of a person's mind may be
alleged generally.” Fed. R. Civ. P. 9(b). Pursuant to Rule 9(b), a plaintiff must plead
“with particularity ‘the circumstances of the alleged fraud in order to place the
defendants on notice of the precise misconduct with which they are charged, and to
safeguard defendants against spurious charges of immoral and fraudulent behavior.’ ”
Lum v. Bank of Am., 361 F.3d 217, 223-24 (3d Cir. 2004) (quoting Seville Indus. Mach.
Coro. v. Southmost Mach. Coro., 742 F.2d 786, 791 (3d Cir. 1984)).

There are two ways to satisfy the particularity requirement §§ Lu_m, 361 F.3d at
224. First, a plaintiff may plead the “date, place or time” of the fraudulent act. I_d.
(quoting M, 742 F.2d at 791) (internal quotations omitted). Second, a plaintiff may
use “alternative means [to] inject [ ] some measure of substantiation into their
allegations of fraud.” Ld. (internal quotations omitted). Still, the plaintiff must plead

enough to substantiate the allegations of fraud being made and may not rely on

“conclusory statements.” NN & R, Inc. v. One Beacon Ins. Group_, 362 F.Supp.ad 514,

518 (D.N.J. 2005) (quoting Mordini v. Viking Freight, Inc., 92 F.Supp.2d 378, 385

(D.N.J. 1999)). At a minimum, a plaintiff “must allege who made a misrepresentation to

whom and the general content of the misrepresentation.” Lum, 361 F.3d at 224.

3

Significantly, the heightened pleading standard required by Rule 9(b) applies to claims
of fraud brought under New Jersey law. Frederico v. Home Deoot. 507 F.3d 188, 200
(3d Cir. 2007).

The Court finds that the Complaint sets forth a claim of fraud with sufficient
particularity to survive scrutiny under Fed. R. Civ. P. 9. In paragraphs 36-52, the
Complaint details facts relevant to Plaintiffs assertion that Defendants engaged in a
“bait and switch” and, despite awarding Dax with the sub-contract, never intended to
fulfill the terms of that sub-contract with Dax. I_d. at ‘ll 37. FirSt, Defendants knew it
needed a subcontractor with the strength of Dax to secure the NJT award.

I_d. at 11 16. Defendants then described amended its bid to reflect an increase in the
involvement of Dax to secure the NJT award. Ld. at 1111 21-23. As the start date loomed,
Defendants continued to reassure Dax of its involvement in an effort to win the contract.
Once the contract was awarded to Defendants, it began, over the course of two years to
perform the work itself. I_d. at 1111 37-38. Over that time, the presence of Dax on the
jobsite was decreased, Defendants attempted to renegotiate the sub-contract, key Dax
employees were hired directly by Defendants, and, ultimately, Dax was told to no longer
report to the project. I_d. at ‘|I‘ll 39-41, 43-44. Plaintiff claims that these collective actions
sufficiently set forth a claim of fraud. The Court agrees.

Defendants’ motion is denied. An appropriate Order shall issue.

at

Dated: October7, 2018

 

.J tgser H. RODRIGU@
d States District Judge@

